Citation Nr: 0907955	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 13, 
2006, for an increase to a 50 percent disability rating for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
August 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO increased 
from 30 percent to 50 percent the disability rating for 
bilateral pes planus with plantar fasciitis.  The RO made 
September 13, 2006, the effective date for the rating 
increase.  In October 2006, the Veteran initiated an appeal 
of the effective date, asserting that the progression of his 
bilateral foot disability warranted an earlier effective date 
for the 50 percent rating.  In August 2007, the Veteran 
communicated that he was not seeking a rating higher than 50 
percent for his bilateral foot disability; but that he was 
appealing for an earlier effective date for the 50 percent 
rating.


FINDINGS OF FACT

1.  The RO received the Veteran's claim for increased rating 
on September 14, 2004.  

2.  Prior to June 29, 2006, evidence showed severe but not 
pronounced pes planus and plantar fasciitis symptoms, with 
severe foot pain but no spasm of the Achilles tendons.

3.  A physician's statement that VA received on June 29, 
2006, indicated spasm of the Achilles tendons, supporting a 
finding of worsening of pes planus and plantar fasciitis 
symptoms to pronounced.


CONCLUSION OF LAW

With evidence received on June 29, 2006, it first became 
factually ascertainable that the Veteran's pes planus and 
plantar fasciitis warranted a 50 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2), and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date

During service, the Veteran received treatment for bilateral 
foot pain, diagnosed as plantar fasciitis.  Eventually, he 
was placed on a limited duty profile, and was separated from 
service, due to ongoing problems with his feet.  In February 
1999, while he was still in service, he submitted a claim for 
service connection for chronic bilateral plantar fasciitis.  
In an August 1999 rating decision, the RO granted service 
connection for bilateral pes planus with plantar fasciitis.  
The RO established service connection effective from the 
Veteran's August 1999 separation from service, and assigned a 
disability rating of 30 percent.  The Veteran requested 
increased ratings in 2002 and 2004.  In a September 2006 
rating decision, the RO increased the rating to 50 percent, 
effective September 13, 2006.  In October 2006, the Veteran 
submitted a notice of disagreement (NOD) with the effective 
date.  He asserts that medical evidence shows that his 
bilateral foot disability worsened earlier than that date.  

VA assigns ratings for service-connected disabilities, by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in assigning ratings for disabilities, VA 
must consider whether different ratings are warranted for 
different time periods.

The RO has evaluated the disability of the Veteran's feet as 
bilateral acquired flatfoot, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The pertinent rating criteria under 
that code are as follows:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances
   
.........................................
............................. 50 percent

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities  
................................ 30 
percent

The rating schedule does not contain a diagnostic code for 
plantar fasciitis; but includes 38 C.F.R. § 4.71a, Diagnostic 
Codes 5284, which provides for evaluating other foot injuries 
as 30 percent disabling if severe, 20 percent if moderately 
severe, and 10 percent if moderate.  When evaluation of a 
musculoskeletal disability is based on limitation of motion, 
VA regulations provide, and the Court has emphasized, that 
evaluation must include consideration of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38  C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

The increased rating claim that forms the basis for the 
Veteran's current appeal is the one that the RO received on 
September 14, 2004.  In a December 2004 rating decision, the 
RO denied that claim, and continued the existing 30 percent 
rating for bilateral pes planus with plantar fasciitis.  The 
Veteran initiated and perfected an appeal of the December 
2004 rating decision; so his September 2004 increased rating 
claim remained open until the RO granted a rating increase in 
2006.

Thus, the Board will review the evidence dating from 
September 13, 2003 (one year prior to the date of claim) to 
determine when an increase was factually ascertainable.  

No medical evidence related to the Veteran's bilateral pes 
planus was received at the RO in the one year prior to 
September 13, 2004.  

Evidence added to the record since the claim in September 
2004 includes reports of VA examinations, records of private 
treatment and a copy of a Medical Evaluation Board conducted 
while the Veteran was in service.  

In October 2004, the Veteran reported that he had daily 
numbness in both feet.  

On VA examination in November 2004, the Veteran complained of 
foot pain on prolonged walking, standing and running which 
had gotten progressively worse.  The examiner found no 
painful motion, edema, instability, weakness or tenderness on 
plantar fascia.  There were no callosities or breakdowns.  
Posture on standing, squatting, supination, pronation and 
rising on heels and toes was normal.  There was good 
alignment of the Achilles; no valgus or misalignment of the 
forefoot and no hallux valgus.  The diagnosis was bilateral 
pes planus and plantar fasciitis.  

In November 2004, the RO received a letter from D. P. M., 
D.P.M., a private podiatrist, who related that in September 
2004 he assessed the Veteran as suffering from anterior leg 
pain likely caused by overpronatory biomechanics.  

In December 2004, the RO received private treatment records 
dated from October 2000 to October 2004.  In October 2003, 
the Veteran saw Dr. M. for treatment of persistent recurrent 
dry, cracked heels.  The Veteran saw Dr. M. again in August 
2004 and September 2004, reporting anterior leg pain with 
prolonged walking and standing.  The Veteran reported having 
been discharged from military service due to plantar 
fasciitis and flat feet.  He stated that he worked at a 
wastewater treatment plant, and that he had a combination of 
sitting and standing at work.  He indicated that he had 
recently resumed some exercise, in the form of walking.  Dr. 
M. found that the Veteran's feet were not swollen.  Dr. M. 
stated that the Veteran had a rectus foot type at rest, and 
pes planus with mild calcaneal eversion with standing.  There 
was no pain in the feet on standing or with walking.  Dr. M. 
found that the Veteran's reported anterior leg pain was 
clinically consistent with his overpronatory biomechanics.  
As reported, Dr. M. confirmed that assessment in the November 
2004 letter.

In January 2005, the Veteran stated that pain in his feet and 
shins was worsening over time.  He submitted a copy of a May 
1999 Medical Evaluation Board report which noted a diagnosis 
of mild pes planus deformity bilaterally, and tenderness to 
palpation of the plantar surfaces, with no tenderness to 
palpation at the Achilles tendon insertion site.  

On VA examination in November 2005, the Veteran reported 
chronic pain and daily numbness in both feet.  He stated that 
he also had aching and stiffness in the feet, usually worse 
in the morning.  He indicated that he had pain with walking 
or standing for longer than 30 minutes.  He reported that he 
worked at a wastewater treatment plant, and that he had 
missed a week of work over the preceding year because of his 
foot pain.  He stated that he wore corrective shoes and shoe 
inserts, and that he obtained moderate pain relief from pain 
medication taken twice a day.  Examination revealed mild 
tenderness to palpation in both feet.  The feet were not 
swollen.  Both ankles had full ranges of motion, without 
pain.  The examiner noted no gait abnormalities or functional 
limitations of standing or walking.  With weightbearing the 
Achilles tendons were 4 degrees in valgus.  The Achilles 
tendons could be manipulated without pain.

In 2006, the Veteran requested, and the RO granted, service 
connection for tendonitis in each lower leg, secondary to the 
service-connected disability of the feet.  The RO evaluates 
the tendonitis in the legs separately from the bilateral foot 
disability.

In a February 2006 letter, private podiatrist L. A. L., 
D.P.M., indicated that he had begun to treat the Veteran.  
Dr. L. related the Veteran's history of plantar heel pain 
that was worse with activity, and the Veteran's report that 
his job at a wastewater treatment plant required prolonged 
periods of standing.  He stated that the Veteran reported 
difficulty walking, especially in the morning and at the end 
of the day.  Dr. L. noted that orthotics and other types of 
treatment had not improved the condition.  Dr. L. noted that 
the Veteran reported paresthesias in his feet, but that his 
examination was normal.  Dr. L. stated that the Veteran's 
feet were poor at absorbing shocks.  Dr. L. provided a 
diagnosis of flexible pes planus foot type bilaterally.


On VA examination in March 2006, the Veteran reported that he 
continued to have bilateral foot pain despite twice daily 
medication, shoe inserts, and other types of treatment.  He 
reported that his job required considerable standing and 
walking, and operating construction equipment.  He indicated 
that he had even greater pain when he was operating 
construction equipment.  The examiner found mild tenderness 
of the soles of both feet, and mild tenderness of the 
Achilles tendons, with no pain on manipulation of the 
Achilles tendons.  The examiner noted that the Veteran's gait 
was normal, and found no evidence of pain on motion of the 
Veteran's feet.  The examiner stated that the Veteran's 
bilateral foot disability had no significant adverse effects 
on his work.

In a June 2006 letter, date-stamped as having been received 
at the RO on June 29, 2006, Dr. L. wrote the Veteran had 
hypermobile flat feet, chronic bilateral Achilles tendonitis, 
bilateral plantar fasciitis, bilateral tibialis anterior 
tendonitis, and complaints of lower extremity muscle spasms.  
He related that marked over pronation of the feet was the 
underlying cause of the Veteran's problems.  Dr. L. indicated 
that orthotics, therapeutic shoes, medications, and physical 
therapy had failed to treat the Veteran's problems.  He noted 
that the Veteran often had difficulty walking or standing for 
prolonged periods.

Dr. L.'s clinical notes from September 2006, described the 
Veteran's ongoing foot problems, which included insertional 
Achilles tendonitis, and cramping and spasms of the feet.  
Dr. L. reported that examination showed considerable 
tenderness of the Veteran's feet on palpation and with 
walking.  He noted that the Veteran's job required standing 
for six or more hours per day, and that this certainly 
exacerbated the Veteran's symptoms.

On VA examination in September 2006, the Veteran reported 
that he took pain medication twice daily.  He stated that he 
had a lack of endurance in his ankles.  The examiner noted 
evidence of pain with plantar flexion or the feet, and 
tenderness in the Achilles tendons.  The examiner found that 
the Veteran had a normal gait, but that he had functional 
impairment due to pain.

In statements submitted in 2006 and 2007, the Veteran 
asserted that the disabilities of his feet had worsened 
earlier than September 2006.

As noted, there is no evidence of record within the one year 
prior to the September 2004 claim which addressed the 
severity of the Veteran's service-connected foot disability.  
Although private treatment records dated prior to that time 
have since been added to the record, those records were not 
in fact received until after the date of claim.  The 1999 
Medical Evaluation Board, a copy of which the Veteran 
submitted during the course of this appeal, was of record at 
the time service connection was granted and does not address 
the current severity of his condition.  

While the evidence added to the record since the September 
2004 claim for increase shows worsening of the condition of 
the Veteran's feet over time, the evidence from 2006 shows 
particular worsening over the manifestations reported 
earlier.  Muscle spasms are noted in the June 2006 report 
from Dr. L., and are related to the Achilles tendons in Dr. 
L.'s September 2006 report.  Dr. L. attributed the Veteran's 
problems to marked over pronation.  Dr. L. noted that 
tenderness of the Veteran's feet affected his capacity for 
walking and standing.  The evidence consistently indicated 
that the Veteran's foot symptoms were not improved by 
orthopedic shoes or appliances.

Because it introduced evidence of spasm, Dr. L.'s June 2006 
letter, which the RO received on June 29, 2006, is the record 
that first made it factually ascertainable that the Veteran's 
foot disabilities had increased to more nearly approximate 
the criteria for a 50 percent rating.  That the veteran met 
the criteria for the next higher rating provided by law for 
his disability had not been previously shown.  The Board will 
therefore grant an effective date of June 29, 2006, for the 
increase to the 50 percent rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Before the RO assigned an effective date for the 50 percent 
rating for the disabilities of the Veteran's feet, the RO 
provided the appellant notice in letters dated in October 
2004, and March 2006.  Those letters addressed the 
information and evidence necessary to support claims and the 
provisions relevant to service connection, increased ratings, 
and earlier effective dates.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An effective date of June 29, 2006, is granted for a 50 
percent disability rating for bilateral pes planus with 
plantar fasciitis.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


